Per Curiam.
This is a civil action involving title to land. It was here before on appeal from a judgment sustaining the defendants’ demurrer to the complaint. Our decision reversing the lower court and holding that the allegations of the complaint are sufficient to constitute a cause of action is reported in 238 N.C. 351, 78 S.E. 2d 240, where the essential facts alleged may be found summarized.
*629"When tbe ease went back to tbe lower court tbe defendants filed answer denying tbe material allegations of tbe complaint and setting up tbe pertinent statutes of limitation.
On retrial, at tbe close of tbe plaintiffs’ evidence tbe defendants moved for judgment as of nonsuit. Tbe motion was allowed and from judgment based on sucb ruling the plaintiffs appealed.
Tbe appeal presents no new question or feature requiring extended discussion. We have examined tbe record and find no substantial merit in any of tbe exceptions brought forward. They relate to matters of evidence and to tbe question of nonsuit. Neither reversible nor prejudicial error has been made to appear. Tbe evidence adduced when liberally construed in favor of tbe plaintiffs is insufficient to make out a prima facie ease. Tbe judgment of nonsuit will be upheld.
Affirmed.